        Case 1:17-cv-00388-RDB Document 166 Filed 02/18/21 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

In re UNDER ARMOUR                            *
SECURITIES LITIGATION                                     Civil Action No. RDB-17-388
                                              *

   *       *       *       *      *       *       *       *       *       *      *       *

                               MEMORANDUM ORDER

       Lead Plaintiff Aberdeen City Council as Administrating Authority for the North East

Scotland Pension Fund (“Lead Plaintiff”), Monroe County Employees’ Retirement System,

and KBC Asset Management NV (collectively “Plaintiffs”), filed a motion for partial relief

from the discovery stay imposed by the Private Securities Litigation Reform Act of 1995 (the

“PSLRA”), 15 U.S.C. § 78u-4(b)(3)(B) (ECF No. 156). Through their Motion, Plaintiffs seek

the production of documents Defendant Under Armour, Inc. (“Under Armour”) has already

reviewed and produced to the Securities Exchange Commission (“SEC”) as part of the SEC’s

ongoing investigation into Under Armour’s accounting practices and revenue recognition

policies for the third quarter of 2015 through the fourth quarter of 2016. After reviewing the

parties’ submissions, this Court conducted a motions hearing on February 17, 2021. See Local

Rule 105.6 (D. Md. 2018). For the reasons stated on the record at the motions hearing, and

for the reasons that follow, the Plaintiffs’ Motion (ECF No. 156) is DENIED.

                                      BACKGROUND

       Lead Plaintiff filed the Consolidated Second Amended Complaint for Violations of the

Federal Securities Laws (ECF No. 78) on November 16, 2018, naming Under Armour and its

Chief Operating Officer, Kevin Plank (“Plank”), as Defendants. That Second Amended


                                              1
        Case 1:17-cv-00388-RDB Document 166 Filed 02/18/21 Page 2 of 7



Complaint alleged that between September 16, 2015 and January 30, 2017, the Defendants

issued a series of false and misleading statements about demand for Under Armour products

and the company’s financial condition. (ECF No. 78 ¶¶ 2, 14.) On August 19, 2019, this

Court dismissed the Second Amended Complaint with prejudice. (ECF No. 98 at 26.)

Judgment was entered on September 9, 2019 (ECF No. 101), and on September 17, 2019,

Plaintiffs filed a notice of appeal to the United States Court of Appeals for the Fourth Circuit

(ECF No. 102). Based on newly-discovered evidence, Lead Plaintiff moved on November 18,

2019 for an indicative ruling (ECF No. 105), requesting that this Court grant Plaintiffs’ Motion

for Relief from the Court’s September 9, 2019 Judgment pursuant to Federal Rule of Civil

Procedure 60(b) (ECF No. 106), if the Fourth Circuit remanded for that purpose. On January

22, 2020, this Court granted that request. (ECF No. 139.) Accordingly, this Court held that

it would permit Lead Plaintiff to file a third amended complaint bringing claims against the

Defendants for violations of the Exchange Act. (Id.)

       On October 14, 2020, the Lead Plaintiff filed the Plaintiffs’ Consolidated Third

Amended Complaint for Violations of the Federal Securities Laws (“TAC”) (ECF No. 153)

alleging that Defendants Under Armour and Plank misled investors during the Class Period

by falsely claiming that consumer demand for the company’s products was strong between the

third quarter of 2015 and the fourth quarter of 2016. Plaintiffs allege that the Defendants led

investors to believe that Under Armour’s 26-consecutive quarter 20% year-over-year revenue

growth streak was “safely intact,” when in reality demand for the company’s products was in

decline. (ECF No. 153 ¶¶ 148-168.) They claim that Defendants manipulated the company’s




                                               2
             Case 1:17-cv-00388-RDB Document 166 Filed 02/18/21 Page 3 of 7



financial results by pulling sales forward from future quarters and engaged in other allegedly

suspect sales practices. (Id.)

           On November 5, 2020, the Plaintiffs filed a Motion for Partial Relief from the PSLRA

Discovery Stay (ECF No. 156), in which they seek the production of documents Defendant

Under Armour has already reviewed and produced to the SEC as a part of its ongoing

investigation into Under Armour’s accounting practices and revenue recognition policies for

the third quarter of 2015 through the fourth quarter of 2016. On December 4, 2020, the

Defendants filed a Motion to Dismiss the TAC (ECF No. 159). The Plaintiffs seeks a lift of

the discovery stay imposed by the PSLRA prior to this Court’s ruling on the pending Motion

to Dismiss. 1

                                                    ANALYSIS

           The Private Securities Litigation Reform Act (“PSLRA”) imposes constraints on

discovery in securities class actions. The PSLRA provides:

           In any private action arising under this chapter all discovery and other
           proceedings shall be stayed during the pendency of any motion to dismiss,
           unless the court finds upon the motion of any party that particularized discovery
           is necessary to preserve evidence or to prevent undue prejudice of that party.

15 U.S.C. § 78u-4(b)(3)(B). In essence, the PSLRA requires that plaintiffs make three separate

showings before a court may lift a stay. Pension Tr. Fund for Operating Eng’rs v. Assisted Living

Concepts, Inc., 943 F. Supp. 2d 913, 915 (E.D. Wis. 2013). “[I]t is necessary to show (1)

‘exceptional circumstances exist,’ such that allowing discovery would not violate the ethos of

the PSLRA discovery stay and further that (2) ‘particularized discovery’ is (3) necessary to



1   Briefing on that pending Motion to Dismiss is scheduled to be completed by March 12, 2021.

                                                            3
         Case 1:17-cv-00388-RDB Document 166 Filed 02/18/21 Page 4 of 7



either (a) ‘preserve evidence’ or (b) ‘prevent undue prejudice’ to a party.” Id. (citing 15 U.S.C.

§ 78u-4(b)(3)(B)).

        As stated on the record, the first two of these elements likely weigh in favor of granting

the Plaintiffs’ request. First, exceptional circumstances exist in this case, as the rationales

underlying the PSLRA’s discovery stay do not support continued imposition of a stay in this

case. In passing the PSLRA Congress was reportedly concerned with:

        the routine filing of lawsuits against issuers of securities and others whenever
        there is a significant change in an issuer’s stock price, without regard to any
        underlying culpability of the issuer, and with only faint hope that the discovery
        process might lead eventually to some plausible cause of action.

Teachers’ Ret. Sys. of La. v. Hunter, 477 F.3d 162, 171 (4th Cir. 2007) (quoting H.R. Rep. No.

104-369, at 41 (1995); H.R. Rep. No. 104-369, at 41 (1995)). The purpose of the stay provision,

therefore, is:

        to minimize the incentives for plaintiffs to file frivolous securities class actions
        in the hope of either that corporate defendants will settle those actions rather
        than bear the high cost of discovery, see H.R. Conf. Rep. No. 104-369, at 37
        (1995), or that the plaintiff will find during discovery some sustainable claim
        not alleged in the complaint, see S. Rep. No. 104-98.

In re Royal Ahold N.V. Sec. & ERISA Litig., 220 F.R.D. 246, 249 (D. Md. 2004) (quoting In re

WorldCom, Inc. Sec. Litig., 234 F. Supp. 2d 301, 305 (S.D.N.Y. 2002)). When documents have

already been gathered and produced as a part of a government agency’s investigation, the

burdens of duplicating such discovery are low. See Assisted Living Concepts, 943 F. Supp. 2d at

915 (holding that plaintiffs had established “exceptional circumstances” element where they

sought documents disclosed to the SEC “partly because, where documents have already been

collected and produced to other entities, the burdens of discovery are far less substantial”).

The Plaintiffs in this case do not appear to be using burdensome discovery as a means to force

                                                 4
         Case 1:17-cv-00388-RDB Document 166 Filed 02/18/21 Page 5 of 7



the settlement of a frivolous lawsuit. Additionally, as the Plaintiffs’ claims relate to the subject

matter of the SEC’s investigation, it does not appear that the Plaintiffs are seeking discovery

in order to search for new claims to assert against the Defendants.

       Second, although Plaintiffs’ discovery request is broad, it may be sufficiently

particularized. Requests for limited relief under the PSLRA are “sufficiently particularized”

when they refer to a “clearly defined universe of documents.” Royal Ahold, 220 F.D.R. at 250.

The current request is limited to the clearly defined universe of materials already produced by

Under Armour to the SEC. In Assisted Living Concepts, the court held that the discovery request

was particularized because it was “limited solely to relevant materials that [had] already been

produced in other proceedings.” 943 F. Supp. 2d at 915. However, as Judge Catherine C.

Blake of this Court noted in Royal Ahold, “‘particularized’ is not synonymous with

‘identifiable.’” 220 F.R.D. at 250. In Royal Ahold, Judge Blake did allow the plaintiffs’ request

for approximately one million documents but noted that such broad discovery was consistent

with “the nature of the underlying litigation.” Id.

       Nevertheless, this Court need not decide whether Plaintiffs have shown their request

to be particularized in this case, as Plaintiffs cannot show the final element: that lifting the stay

is “necessary to either (a) ‘preserve evidence’ or (b) ‘prevent undue prejudice’ to a party.”

Assisted Living Concepts, 943 F. Supp. 2d at 915. Plaintiffs argue that undue prejudice to

securities plaintiffs occurs when they are deprived of access to key documents that have already

been produced to a government agency, relying heavily on Judge Blake’s opinion in Royal

Ahold, 220 F.R.D. 246. Judge Blake stated that “[w]ithout access to key documents that [had]

already been produced to [the] government . . . , the securities plaintiffs could suffer a severe


                                                 5
         Case 1:17-cv-00388-RDB Document 166 Filed 02/18/21 Page 6 of 7



disadvantage in formulating their litigation and settlement strategy—particularly if the parties

proceed quickly to settlement negotiations.” Id. at 252. This risk of “undue prejudice,” Judge

Blake stated, was “[t]he most compelling reason for allowing the discovery.” Id.

       However, Plaintiffs’ reliance on Royal Ahold is misplaced. As Plaintiffs concede, Judge

Blake’s holding in Royal Ahold was in part based on the issue of preservation of evidence. In

that case, a corporate defendant was undertaking a “wide-ranging corporate reorganization”

in which it had “divested itself of key subsidiaries” and “plan[ned] to divest itself of more,”

including some “that allegedly played central roles” in the alleged misconduct. Id. at 251. The

court then lifted to the stay with respect to the corporate defendant to prevent the potential

loss of evidence, but refused to lift the stay as to one of the co-defendants specifically because

“[t]hat defendant, unlike Royal Ahold, [was] not reorganizing its affairs, so there [was] little to

suggest a risk of documentary loss.” Id. at 252-53. Following her assertion that the “[m]ost

compelling reasons” for lifting the stay was undue prejudice, Judge Blake added that “Royal

Ahold’s divestitures, again, add[ed] urgency to this concern.” Id. at 252. Royal Ahold does

not stand for the proposition that securities plaintiffs will be unduly prejudiced to a degree

warranting a lift in a PSLRA discovery stay whenever they lack discovery already produced for

an investigating government agency.

       Further, this Court is unpersuaded by arguments that Plaintiffs are prejudiced given

Under Amour’s statements that it intends to cooperate with the SEC and its current financial

health. Plaintiffs contend that because Under Armour has publicly acknowledged that it

“expect[s] to engage in a dialogue with the SEC Staff to work toward a resolution of this

matter,” (Sanchez Decl., Ex. 2, ECF No. 156-3), Plaintiffs are prejudiced by the risk that they


                                                6
         Case 1:17-cv-00388-RDB Document 166 Filed 02/18/21 Page 7 of 7



“will be left to pursue [their] action against defendants who no longer have anything or at least

as much to offer,” WorldCom, 234 F. Supp. 2d at 306. However, in WorldCom, the case from

which the Plaintiffs cite, the defendants were insolvent and in the midst of bankruptcy

proceedings, creating a demonstrable, concrete risk that the plaintiffs would be unable to

recover from the defendants if the discovery stay was continued. Id. at 304-06. As stated on

the record, the Defendants in this case have attested to the financial strength of Under Armour

at this time, and no comparable concrete risk of inability to recover exists in the case at hand.

       Overall, “the burden of establishing the need for a partial lifting of the discovery

stay . . . is a heavy one.” In re Fannie Mae Secs. Litig., 362 F. Supp. 2d 37, 38 (D.D.C. 2005).

Although the burden on the Defendants in this case to produce the requested discovery is low

and Plaintiffs have shown exceptional circumstances for lifting the stay, “the proper inquiry

under the PSLRA is whether the plaintiff would be unduly prejudiced by the stay, not whether

the defendant would be burdened by lifting the stay.” In re Smith Barney Transfer Agent Litig., No.

05-CV-7583(WHP), 2006 WL 1738078, at *3 (S.D.N.Y. 2006) (emphasis added). For these

reasons and the reasons provided on the record, it is HEREBY ORDERED this 18th Day of

February 2021 as follows:

       1. The Plaintiffs’ Motion to for Partial Relief from the PSLRA Discovery Stay (ECF
          No. 156) is DENIED;

       2. The Clerk of the Court shall transmit a copy of this Order to counsel of record.



                                                            _________/s/______________
                                                            Richard D. Bennett
                                                            United States District Judge


                                                7
